DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 December 2020 was filed after the mailing date of the Ex parte Quayle action on 26 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-10, JP2013-152977A disclosed a method that comprises:
irradiating a particle beam (an electron beam) onto a surface of an evaluation-target silicon sample (a silicon single-crystal substrate) (paragraphs [0006], [0016], [0017], and [0021]).
irradiating an excitation light having an energy larger than a band gap of silicon onto the surface of the evaluation-target silicon sample, onto which the particle beam has been irradiated (paragraphs [0006] and [0008]);

evaluating a carbon concentration of the evaluation-target silicon sample on a basis of the measured intensity of photoluminescence (paragraphs [0006], [0012]-[0017], and [0021]-[0042]),
wherein the photoluminescence is band-edge luminescence of silicon.
However, JP2015-111615A did not disclose or fairly suggested that the method further comprises:
forming an oxide film on at least a part of a surface of an evaluation-target silicon sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 11 December 2020 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 11 December 2020 with respect to claims 1-12 and 14 have been fully considered.  The objection of claims 1-12 and 14 has been withdrawn.
Applicant’s amendments filed 11 December 2020 with respect to claim 9 have been fully considered.  The objection of claim 9 has been withdrawn.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884